DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/27/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.  This office action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough et al. (US 8493815 B2) in view of Busch et al. (EP 0 944 127 A2 page number citations are taken from the Google Translate document) 
As to claim 1, Fernihough et al. teaches mixing a multi-part gel (components of a multi-component resin and/or gel in col. 6 lines 59-65) with an oil additive (additives including…oil in col. 7 lines 1-6) that may be paraffinic oil (col. 7 lines 20-27) in unequal amounts (more than 50%, for example in col. 7 lines 47-50).  The mixture is disposed in a streamer casing to yield a streamer filler material and is cured in the streamer casing in col. 7 lines 6-25.  Figure 2 shows an illustration of the disclosed process: mixing the parts 202, pump parts into streamer 204 then apply curing energy 206.
Fernihough et al. does not teach that the multi-part gel used in its mixture is a two part silicone gel, though a variety of materials are used as void-fillers from col. 5 line 40- col. 6 line 34.  In this section, Fernihough et al. teaches that the void filling material may be used as long as it couples incident signals, such as acoustic signals to sensors without coupling excessive noise.  Another reference that teaches marine trailing of hydrophones/hydrophonic equipment is Busch et al. that teaches mixing a two part silicone gel with a paraffinic oil where the amounts of the gel and oil are unequal (para 9 on p 2).  These materials are preferred in Busch et al. as they have high fluidity and optimal softness and vibration dampening, which would be appreciated by the Fernihough desire to have a void filler without added noise.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fernihough to include two part silicone materials as taught by Busch in order to have materials that have high fluidity and optimal softness and vibration dampening, and that Busch teaches the art recognized suitability and utility of such when constructing marine included hydrophones.
As to claim 2, Fernihough et al. teaches curing the mixture that is in the streamer casing by applying heat in col. 7 lines 6-25.
As to claim 3, Fernihough et al. teaches that the relative amounts of the components and types of components in the mixture may be modified in order to reach the desired density and floatation of the streamer in cols. 3-4 lines 55-5, col. 7 lines 47-50 and col. 9 lines 43-58.  Therefore, the relative amounts are modifiable by routine experimentation in order to achieve the desired density.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the relative amounts of the streamer mixture, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claim 4, in paras 0005-0020 Busch teaches an A component comprising crosslinker and a B component comprising a platinum catalyst as it teaches Sil-gel from Wacker group of Munich, the same composition in instant specification paras 0015-0016.
As to claims 5-6, Busch et al. teaches that the mixing ratio of the silicone components is based upon the desired softness of the mixture in para 0017.  Therefore, the relative amounts are modifiable by routine experimentation in order to achieve the desired softness.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the relative amounts of the silicone components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

	As to claims 8-9, Fernihough et al. teaches extrusion in col. 8 lines 1-26.  An extruder necessarily has a face, or plenum, where the material is extruded, into the casing.  
	As to claim 10, both Fernihough et al. and Busch teach hydrophones, etc. (abstract and background information).
	As to claim 11, Fernihough et al. teaches both heating and cooling the mixture in col. 7 lines 1-24.
	As to claims 12-15, these are taught as discussed above.
As to claims 16-20, the claims differ by requiring curing before insertion into the casing rather than after insertion.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, absent a showing of new and unexpected results, it would be obvious to cure the mixture before insertion, as the curing only causes a gel to form and it would still be operable.  Motivation to do so would be to have more control over the curing process and extrusion of the gel into the casing.

Claims 5-20 /are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough et al. (US 8493815 B2) in view of Busch et al. (EP 0 944 127 A2 page number citations are taken from the Google Translate document) and in further view of Zech et al. (US 2004/0110863 A1)
	Fernihough et al. and Busch et al. are discussed above.  Further, Busch et al. teaches a composition of a two part silicone gel (paras 0009, 0017) and a paraffinic oil (para 0009) that is a geophysical streamer (abstract).  In paras 0005-0020 Busch teaches an A component comprising crosslinker and a B component comprising a platinum catalyst as it teaches Sil-gel from Wacker group of Munich, the same composition in instant specification paras 0015-0016.  Busch teaches the uses and contents of the streamer throughout the document.
Busch does not teach an inhibitor nor explicitly the values of the ratios and percentages of relative components.  Zech teaches an inhibitor to control polymerization in para 0104 and the art recognized suitability and utility of using the claimed percentages or ratios of materials in paras 0016-0036 and 0102.  Zech teaches its two part silicone gel as 15-20% and 1-10% by weight (paras 0047-0048) which includes the range 16-30% of the mixture by weight.  Its catalyst may be 0.00005 to .05 % by weight (para 0103) and its crosslinking inhibitor (as the claim just calls for a crosslinking material, it does not specify inhibitor or promoter) can be 0.00001 to 0.2% in weight which includes the claimed ratio.  
Therefore, it would have been obvious at the time of filing to modify Fernihough and Busch to include an inhibitor and claimed ratios/percentages as taught by Zech as Zech teaches the art recognized suitability and utility of such. Zech additionally teaches that such mixtures may be combined before placement or extruded in paras 0023-0045.  Temperature increases during curing are known to occur in para 0123.
	As to claims 16-20, the claims differ by requiring curing before insertion into the casing rather than after insertion.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, absent a showing of new and unexpected results, it would be obvious to cure the mixture before insertion, as the curing only causes a gel to form and it would still be operable.  Motivation to do so would be to have more control over the curing process and extrusion of the gel into the casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715